Citation Nr: 1003727	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-31 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar 
spine disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a sinus disability.

5.  Entitlement to service connection for allergic rhinitis.

6.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as a mental health condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 
2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which, in pertinent part, denied the 
current appellate claims.

The RO in Seattle, Washington, currently has jurisdiction 
over the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law judge in June 2009.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

The Board notes that the Veteran also initiated an appeal to 
the denial of service connection for sleep apnea and a heart 
disability.  However, service connection was established for 
sleep apnea by a February 2007 rating decision, and for 
paroxysmal atrial fibrillation (heart disability) by a 
September 2007 rating decision.  In view of the foregoing, 
these issues have been resolved and are not on appeal before 
the Board.  See generally Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran does not currently have chronic disabilities 
of the thoracolumbar spine, left knee, right knee, sinuses, 
allergic rhinitis, and/or an acquired psychiatric disorder on 
competent medical evaluation.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a chronic 
thoracolumbar spine disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

2.  Service connection is not warranted for a chronic left 
knee disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

3.  Service connection is not warranted for a chronic right 
knee disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

4.  Service connection is not warranted for a chronic sinus 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

5.  Service connection is not warranted for chronic allergic 
rhinitis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

6.  Service connection is not warranted for an acquired 
psychiatric disorder (claimed as a mental health condition).  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Board must 
acknowledge that no such pre-adjudication notice appears to 
have been provided to the Veteran in regard to the current 
appellate claims.  However, he was sent VCAA notification on 
these claims via a January 2009 letter, followed by 
readjudication of the claims via a March 2009 Supplemental 
Statement of the Case.  As such, this development "cures" the 
timing problem associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

In pertinent part, the January 2009 letter informed the 
Veteran of what was necessary to substantiate his current 
appellate claims, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the letter also included the information 
regarding disability rating(s) and effective date(s) mandated 
by the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his appellate claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  He has 
had the opportunity to present evidence and argument in 
support of his claims, to include at the June 2009 Board 
hearing.  Nothing indicates the Veteran has identified the 
existence of any relevant evidence that has not been obtained 
or requested.  Moreover, he was accorded VA arranged medical 
examinations regarding this case in April 2006 which made 
detailed findings consistent with the other evidence of 
record.  The Veteran has not identified any inaccuracies 
regarding this examination or prejudice therein.  In fact, as 
detailed below, the Veteran's claims are being denied because 
there are no findings of the claimed disabilities on 
competent medical examination, and the Veteran indicated at 
his hearing that he was still trying to get diagnoses for 
these disabilities.  See e.g., Transcript pp. 4-5.  
Accordingly, the Board finds that this examination is 
adequate for resolution of this case.  Consequently, the 
Board finds that the duty to assist the Veteran has been 
satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

The Veteran has essentially contended, through statements and 
hearing testimony, that he developed chronic disabilities of 
the thoracolumbar spine and knees due to injuries that 
occurred while on active duty, and provided details as to 
these injuries.  In pertinent part, he indicated that they 
developed due to carrying heaving objects up and down steps 
and ladders while aboard ship.  He also indicated that he was 
first treated for sinus problems and allergic rhinitis during 
his active service.  Moreover, he has indicated that he 
developed an acquired psychiatric disorder after his 
divisional officer ordered him to "go down three times and I 
refused."  Transcript p. 8.

The Board acknowledges that the Veteran's service treatment 
records contain multiple entries indicating treatment for the 
low back, knees, sinuses, and for allergic rhinitis.  For 
example, he was treated for low back pain in February 1988, 
which was assessed as mild mechanical strain.  He was treated 
for complaints of a sore right knee in October 1988, knee 
injuries in March and July 1989, and patellofemoral pain 
syndrome in February 1997 and October 1999.  In addition, the 
October 1999 records show complaints of bilateral knee pain.  
He was treated for sinusitis in March 1999, and allergic 
rhinitis in June and July 1994.  Moreover, he indicated on a 
March 2006 Report of Medical History, completed in 
conjunction with his retirement from service, that he had 
experienced recurrent back pain, knee trouble, and hay fever.  

Despite the foregoing, the Board observes that the Veteran 
has not actually been diagnosed with any of the claimed 
chronic disabilities even though he was specifically 
underwent competent medical evaluation based upon these 
complaints.  For example, his spine, lower extremities, 
sinuses, and psychiatric condition were consistently 
evaluated as normal on service examinations, to include those 
conducted in April 1991, July 1997, and September 2002.  He 
was also found to be physically qualified for separation from 
service in March 2006.  Although various medical conditions 
were noted at that time, they did not include the purported 
conditions which are the subject of this appeal.  The Board 
further notes that the service treatment records contain no 
entries indicative of psychiatric problems.  The only nervous 
trouble identified by the Veteran on his March 2006 Report of 
Medical History was frequent trouble sleeping, and service 
connection has already been established for sleep apnea.

In addition, the Veteran was accorded multiple VA arranged 
examinations in April 2006 for the specific purpose of 
evaluating his claims.  For example, an April 2006 VA 
arranged general medical examination noted, among other 
things, the Veteran's purported complaints and history 
regarding his thoracolumbar spine, knees, and sinus 
disorder/allergic rhinitis.  However, no impairment was shown 
on physical examination, to include X-ray studies of the 
spine, knees, and sinuses.  Moreover, the examiner stated in 
regard to the claimed thoracolumbar spine disorder, right and 
left knee disorder, sinus disorder, and allergic rhinitis, 
that there was no diagnosis because there was no pathology to 
render a diagnosis.  

The April 2006 VA general medical examiner did find that the 
Veteran had severe attention deficit hyperactivity disorder 
(ADHD) and that a psychiatric consult was required.  A VA 
arranged psychiatric examination conducted later in April 
2006 also diagnosed ADHD, and assigned a global assessment of 
functioning (GAF) score, which is based on a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  However, ADHD is a 
developmental disorder.  See The MERCK Manual, ADHD, Online 
Ed.; see also American Psychiatric Association's Diagnostic 
and Statistical Manuel, Fourth Edition (DSM-IV) (which has 
been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130 and which 
identifies ADHD under Axis II as a personality disorder).  
Pursuant to 38 C.F.R. § 3.303(c), congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of legislation pertaining to compensation 
benefits, and may not, of themselves, be service connected.  
Accordingly, service connection for ADHD, as a mental 
deficiency, is barred by law.  See also 38 C.F.R. § 4.9; Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 
Vet. App. 439 (1992).

The Board acknowledges that, under the law, if a superimposed 
disease or injury occurred as a result of active duty service 
that resulted in disability in addition to the ADHD, then 
service connection could be granted for that resultant 
disability.  VAOPGCPREC 82-90 (July 18, 1990) (a reissue of 
General Counsel Opinion 01-85 (March 5, 1985)).  However, as 
stated above, the Veteran's service treatment records do not 
contain any entries indicative of psychiatric problems during 
active service.  Moreover, the April 2006 VA psychiatric 
examiner opined that the Veteran's ADHD predated service, and 
was not caused by or aggravated by military service.  No 
competent medical opinion is of record which refutes the 
findings of the April 2006 VA examiner.  Therefore, service 
connection is not warranted on this basis.

No other acquired psychiatric disorder appears to have been 
diagnosed in addition to the Veteran's ADHD.  There is no 
indication of any of the other claimed disabilities that are 
the subject of this appeal in the medical treatment records 
on file.

In view of the foregoing, the Board must find that the 
Veteran does not currently have chronic disabilities of the 
thoracolumbar spine, left knee, right knee, sinuses, allergic 
rhinitis, and/or an acquired psychiatric disorder on 
competent medical evaluation.  The Board is cognizant of, and 
has already cited to, the holding of Jandreau, supra, that 
lay testimony can be competent and sufficient to establish a 
diagnosis of a condition when lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.  In this case, however, the Veteran was 
specifically evaluated for his claimed disabilities, and no 
such disabilities were found on competent medical 
examination.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

For these reasons, the Board concludes that the preponderance 
of the evidence is against the Veteran's current appellate 
claims.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the benefit sought on appeal with 
respect to these claims must be denied.




ORDER

Entitlement to service connection for a thoracolumbar spine 
disability is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a sinus disability is 
denied.

Entitlement to service connection for allergic rhinitis is 
denied.

Entitlement to service connection for an acquired psychiatric 
disorder (claimed as a mental health condition) is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


